IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


HIRAM R. JOHNSTON JR.,                :   No. 57 MAP 2014
                                      :
                  Appellant           :   Appeal from the Commonwealth Court
                                      :   order at No. 345 MD 2013 dated April 16,
                                      :   2014.
            v.                        :
                                      :
                                      :
PA. DEPT. OF CORRECTIONS, ET AL.,     :
                                      :
                  Appellee            :


                                  ORDER

PER CURIAM                                         DECIDED: November 19, 2014

      AND NOW, this 19th day of November, 2014, the order of the Commonwealth

Court is hereby AFFIRMED.